[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 06-10555                 SEPTEMBER 7, 2006
                         Non-Argument Calendar             THOMAS K. KAHN
                                                               CLERK
                       ________________________

                     D. C. Docket No. 05-00139-CR-4

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                  versus

JERRY ORENTHAL GREEN,

                                                     Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                           (September 7, 2006)

Before ANDERSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:
      After his conviction by a jury for possession of a firearm by a convicted

felon, Jerry Orenthal Green filed a motion for a new trial pursuant to Federal Rule

of Criminal Procedure 33(b), arguing that there was insufficient evidence to

support his conviction. He appeals the denial of that motion.

      We review claims of insufficient evidence to convict de novo. United States

v. Nolan, 223 F.3d 1311, 1314 (11th Cir. 2000) (per curiam). Viewing the

evidence in the light most favorable to the government, we affirm the conviction if,

based on this evidence, “any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Id. (citation omitted).

      Green argues that no rational jury could have convicted him because there

was insufficient evidence that he knew he was in possession of a firearm. He

argues that the evidence fails to support either his actual or constructive possession

of a firearm. We find, however, after reviewing the record and considering the

evidence in a light most favorable to the government, that a rational jury could

have found that Green knowingly possessed a firearm. Two law enforcement

officers testified at the trial that they approached Green at the Sey Hey Lounge

because Green met the description of a person who was identified as being in

possession of a firearm. When the officers approached Green and asked him to

step outside, a struggle ensued and one officer “personally observed” Green reach



                                           2
into the waistband of his pants and grab with his right hand what “appeared to be a

silver and black pistol” and fling it after grabbing it. Green testified that he is left-

handed, received a pat-down before entering the lounge, that other club patrons

threw contraband on the floor, and that his fingerprints were not found on the

firearm. But another officer testified that he visually followed the firearm, keeping

it within his sight, and then retrieved it and handed it to a third officer. A third

officer testified that although he did not see Green throw the firearm, the only

people in the vicinity where the firearm was thrown were the officers themselves.

The testimony of these three law enforcement officers was sufficient to link Green

to the firearm, and the jury was entitled to believe them instead of Green.

Accordingly, his conviction is affirmed.

      AFFIRMED.




                                            3